     Case 1:20-cr-00164-DAD-BAM Document 13 Filed 11/16/20 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    VALENTIN VENEGAS-LOPEZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                      No. 1:20-cr-00164-DAD-BAM
12                   Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; AND ORDER
13           v.
14    VALENTIN VENEGAS-LOPEZ,                       DATE: November 23, 2020
                                                    TIME: 1:00 p.m.
15                   Defendant.                     COURT: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the Status Conference scheduled for November 23, 2020 at 1:00 p.m., may be
20   continued until January 13, 2021, at 1:00 p.m., before the Honorable Barbara A. McAuliffe. The
21   government has produced approximately 288 pages of discovery to defense counsel. Defense
22   counsel has further investigation to perform in this case. The parties agree that time under the
23   Speedy Trial Act shall be excluded through January 13, 2021, in the interests of justice,
24   including but not limited to, the need for effective defense preparation and defense investigation
25   pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
26   //
27   //
28
     Case 1:20-cr-00164-DAD-BAM Document 13 Filed 11/16/20 Page 2 of 3


1    The parties further agree that the ends of justice served by taking this action outweigh the best
2    interests of the public and of the Defendant to a speedy trial.
3            IT IS SO STIPULATED.
4     Dated: November 16, 2020
                                                           /s/ Jaya Gupta
5                                                          JAYA GUPTA
                                                           Assistant Federal Defender
6                                                          Counsel for Defendant Valentin
                                                           Venegas-Lopez
7
8     Dated: November 16, 2020
9                                                          /s/ Joseph Barton
                                                           JOSEPH BARTON
10                                                         Assistant United States Attorney
                                                           Counsel for Plaintiff
11                                                         United States of America

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     Venegas-Lopez – Stipulation to Continue
     Case 1:20-cr-00164-DAD-BAM Document 13 Filed 11/16/20 Page 3 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    VALENTIN VENEGAS-LOPEZ
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                     No. 1:20-cr-00164-DAD-BAM
12                     Plaintiff,                  ORDER
13            v.
14    VALENTIN VENEGAS-LOPEZ,
15                     Defendant.
16
17
18
19                                              ORDER
20           Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
21   for November 23, 2020 at 1:00 p.m. is continued until January 13, 2021, at 1:00 p.m., before
22   the Honorable Barbara A. McAuliffe. The period through January 13, 2021, inclusive, is
23   excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
24   IT IS SO ORDERED.
25
         Dated:     November 16, 2020                       /s/ Barbara   A. McAuliffe           _
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                    3
     Venegas-Lopez – Stipulation to Continue
